DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olariu (WO 2019/009744 A2).
Regarding claim 1, Olariu discloses a baby carrier (Fig. 1.1) comprising, a support panel (2) for supporting a baby, a first shoulder strap (noting one instance of 1) having a first end connected to an upper portion of the support panel (in the area of 19 as shown in Fig. 1.1) and a second end including a first shoulder strap connector (noting one instance of 11), a second shoulder strap (noting the other instance of 1) having a first end connected to the upper portion of the support panel (in the area of the other instance of 19) and a second end including a second shoulder strap connector (noting the other instance of 11), a first side connector (noting the connector on one instance of portion 17) connected to a first side of the support panel, the first side connector being selectively connectable to at least one of the first and second shoulder 
Regarding claim 6, Olariu discloses a headrest panel (16) connected to the upper portion of the support panel, the headrest panel comprising first and second attachment members, the first attachment member being selectively connected to a first receiving member of a plurality of first receiving members connected to the first shoulder strap, and the second attachment member being selectively connected to a second receiving 
Regarding claim 7, Olariu discloses the first shoulder strap has a first length defined between the first and second ends (Fig. 1.1), and the first shoulder strap has at least one adjustor (20) for adjusting the first length, and the second shoulder strap has a second length defined between the first and second ends, and the second shoulder strap has at least one adjustor (20) for adjusting the second length.
Regarding claim 10, Olariu discloses the baby carrier having third (Fig. 14.2) and fourth configurations, the third configuration being different from the first, second and fourth configurations, the fourth configuration being different from the first, second and third configurations, in the third configuration, the first shoulder strap connector is connected to the second side connector and the second shoulder strap connector is connected to the first side connector (Fig. 14.2 noting the shoulders straps are crossed, whereby the straps are connected to the side attachments), and in the fourth configuration, the first shoulder strap connector is connected to the second waist belt connector and the second shoulder strap connector is connected to the first waist belt connector (noting a combination with Fig. 14.2 whereby the shoulders straps are crossed, whereby the straps are connected to the belt attachments).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olariu (WO 2019/009744 A2) in view of Shin (KR 101372608 B1).
Regarding claim 2, Olariu discloses an extension strap (18) having first and second ends (Fig. 1.1), a first extension strap connector (11) connected to the first end of the extension strap, the first extension strap connector being connectable to at least one of the first side connector, the first waist belt connector, the second side connector and the second waist belt connector (Fig. 1), a second extension strap connector connected to the second end of the extension strap (noting the loop), when the baby carrier is in the second configuration, the first extension strap connector is connected to the first side connector (Fig. 1.1).
Olariu does not specifically disclose the second extension strap connector being connectable to at least another one of the first side connector, the first waist belt connector, the second side connector and the second waist belt connector, and when the baby carrier is in the second configuration, the second extension strap connector is connected to the second side connector.
Shin teaches the ability to have a baby carrier including an extension strap (20/50 or 120) that is capable of extending around a torso of a wearer and attach at either end to first and second side connectors (11).
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Olariu and take the extension strap and configure it such that it can extend around the torso of a user and is connectable at one end to a first side connector and the other end at a second side connector because 
Regarding claim 3, modified Olariu discloses the first and second shoulder strap connectors are male connectors (11), the first and second side connectors are female connectors (10), the first and second waist belt connectors are female connectors (10), and the first and second extension strap connectors are male connectors (noting 11 of Olariu and 21 of Shin).

Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olariu (WO 2019/009744 A2) in view of Lee et al. (KR 101088430 B1).
Regarding claims 8-9 Olariu does not specifically disclose a back panel removably connected to the support panel and covering at least a portion of the support panel when connected, or first and second clasp lockers removably connecting first and second sides respectively of the back panel to the support panel.
Lee teaches the ability to have a baby carrier including a back panel (120) removably connected to the support panel and covering at least a portion of the support panel when connected, or first and second clasp lockers (noting each generally vertical edge portion of the zipper 250) removably connecting first and second sides respectively of the back panel to the support panel.
It would have been obvious to one having ordinary skill in the art before the effective filing date to take the device of Olariu and include a removable back panel in .

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-20 are allowed.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior art shows pertinent baby carriers noting the particular attachments between a back panel and a waist belt and demonstrate adjustable structures thereof: Salazar et al. (US 10,441,091 B2), Salazar et al. (US 10,271,663 B2), Matsuyama (US 2019/0014920 A1), Antunovic (US 9,750,353 B2), Pos (US 2015/0223614 A1), Gunter et al. (US 8,636,181 B2), Lehan (US 8,424,732 B1), 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW T THEIS whose telephone number is (571)270-5700. The examiner can normally be reached 7:00 am - 5:00 pm Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571)-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/M.T.T./Examiner, Art Unit 3734  

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734